DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.   The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2. The amendment filed by Applicant on April 11, 2022 has been fully considered. The amendment to instant claim 1 is acknowledged. In light of the amendment filed by Applicant the previous rejections not cited below are withdrawn. The previous rejections cited below are maintained for the reasons set forth in “Response to Arguments” section below. The following action is made final.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


3.  Claims 10, 13, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Harkonen et al (US 2004/0208994) in view of Khandelwal et al (US 2009/0053893) and Danek et al (US 5,942,799).

4. The rejection is adequately set forth on pages 4-17 of an Office action mailed on December 10, 2021 and is incorporated here by reference.

5.  Claims 10, 13, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al (US 2009/0315093) in view of Haukka et al (US 2011/0146568), Khandelwal et al (US 2009/0053893) and Danek et al (US 5,942,799).

6. The rejection is adequately set forth on pages 18-30 of an Office action mailed on December 10, 2021 and is incorporated here by reference.

Response to Arguments
7.  Applicant's arguments filed on April 11, 2021 have been fully considered. 

8. With respect to Applicant’s arguments regarding the rejections of Claims 10, 13, 15 under 35 U.S.C. 103 as being unpatentable over Harkonen et al (US 2004/0208994) in view of Khandelwal et al (US 2009/0053893) and Danek et al (US 5,942,799)  and of Claims 10, 13, 15 under 35 U.S.C. 103 as being unpatentable over Li et al (US 2009/0315093) in view of Haukka et al (US 2011/0146568),  Khandelwal et al (US 2009/0053893) and Danek et al (US 5,942,799), it is noted that:
1) Though Li et al or Harkonen et al do not explicitly recite the produced barrier layer having a formula of  AlWxFyCz,   since the barrier layer of Li et al  in view of Haukka et al and of Harkonen et al are produced by the same multiple alternatively conducted steps of depositing WF6, followed by a step of reducing the deposited WF6 layer by TMA, i.e. Al(CH3)3, with purging after each step, which process is essentially the same as that disclosed in instant invention ([0027]-[0029] of instant specification), therefore, the produced barrier layer of Li et al  in view of Haukka et al will intrinsically and necessarily  have, or would be reasonably expected to have a formula that includes, at least in minor amounts, atoms of Al, W and F, and C as well, especially since instant specification explicitly confirms that exposing the WF6-coated substrate to reduction with TMA leads to formation of AlWxFyCz ([0028] of instant specification). Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2112.01(I). Since PTO cannot conduct experiments the proof of burden is shifted to the applicants to establish an unobviousness difference, see In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977). See MPEP § 2112.01.

2) Thus, the process of multiple alternatively conducted steps of depositing WF6, followed by a step of reducing the deposited WF6 layer by TMA, i.e.  Al(CH3)3, appear to deposit atoms of W and F from WF6 and atoms of Al and possibly C from TMA, therefore, the produced barrier layer would be reasonably expected to comprise a compound or alloy comprising W, F, Al and possibly C atoms in at least some amount. Instant claim 1 recites the compound AlWxFyCz having x, y and z of greater than zero, i.e. W, F, Al and C atoms may be present in any possible amounts. Depending on the relative amounts of said W, F, Al and C atoms present, barrier layer may have relatively lower or higher resistivity.

3) Instant claims are silent with respect to the barrier layer being a resistive layer. Further, instant specification is silent with respect to the level of resistivity/conductivity that the barrier layer should have to be considered as “resistive”.

4) Figure 6 of instant specification presents a relationship of resistance versus distance on 300mm Si wafer, i.e. resistance of overall article. From said Figure 6, there is no substantial evidence that AlWxFyCz barrier layer is a resistive layer, especially since instant specification does not provide a definition of resistivity of the barrier layer in instant invention. Furthermore, paragraph [0034] of instant specification recites that:

[0034] The conductivity of the overall W layer is not compromised by the use of the barrier layer. In some embodiments, the overall article of manufacture comprising the W layer and barrier layer demonstrates a higher conductivity. It is believed this is due to very little nucleation delay time on W on TW barrier. For example, see Figure 8A for W nucleation on a on Al203 barrier layer and Figure 8B illustrating W nucleation on a TW barrier layer. In comparison to tungsten grown on a metal oxide layer, W growth on the barrier layer started immediately and resulted in a thicker W layer for same deposition time or ALD cycles and better crystallinity, material density. Furthermore experiments have shown improved resistance to delamination of the pure thick W layer when the TW metal barrier layer is deposited directly on Si substrate.

Thus, the overall article comprising both W layer and the barrier layer (TW) demonstrates a higher conductivity. Therefore, there is no substantial evidence to assume that AlWxFyCz barrier layer is a resistive layer, especially since level of resistivity/conductivity of the barrier layer depends on the specific values of x, y, z in the formula AlWxFyCz. Further, instant claims are silent with respect to the AlWxFyCz barrier being resistive or conductive.

5) Khandelwal et al (US 2009/0053893) and Danek et al (US 5,942,799)  are secondary references, each of which was applied for the specific teachings.
Secondary reference does not need to teach all limitations. “It is not necessary to be able to bodily incorporate the secondary reference into the primary reference in order to make the combination.” In re Nievelt, 179 USPQ 224 (CCPA 1973).

6) It is noted that the above rejections are based on combination of references. One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck  & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

7) In response to Applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art. See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRINA KRYLOVA whose telephone number is (571)270-7349. The examiner can normally be reached 9am-5pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/IRINA KRYLOVA/Primary Examiner, Art Unit 1764